Appeal from a decision and award of the Workmen’s Compensation Board. The external events which could be found by the board to have occurred are quite adequate to support a finding of industrial accident. Claimant is a salesman in an antique shop. His work only infrequently involved lifting. On the day of accident he had helped carry a 200-pound piece of furniture. Shortly after this he felt pain in the back of his neck; pain in his chest; and he had difficulty in breathing. On going home he called his physician who felt he had a muscle strain, but this was later diagnosed as a coronary infarction. The main contention of appellants is that claimant’s heart condition pre-existed the accident and that there is no substantial evidence to show association between the lifting and the progress of the heart condition. There is medical opinion by a specialist supporting appellants’ view and a dissenting member of the board was of the same opinion. But there is also in this record medical opinion associating the acute heart attack with the lifting, and the proof of external events observed immediately after the lifting gives some support to the finding that this event was an “ accident ”. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present—Foster, P. J., Bergan, Halpern, Zeller and Gibson, JJ.